               Case 5:21-cv-02487-VKD Document 9-2 Filed 04/22/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                             NORTHERN DISTRICT OF CALIFORNIA
10
     STRIKE 3 HOLDINGS, LLC,                                Case No.: 5:21-cv-02487-VKD
11
                             Plaintiff,                     [PROPOSED] ORDER ON EX PARTE
12                                                          APPLICATION FOR LEAVE TO
     vs.                                                    SERVE THIRD-PARTY SUBPOENA
13                                                          PRIOR TO A RULE 26(f)
     JOHN DOE subscriber assigned IP address                CONFERENCE
14   45.30.93.48,
15                           Defendant.
16

17
              THIS CAUSE came before the Court upon Plaintiff’s Ex Parte Application for Leave to
18
     Serve a Third-Party Subpoena Prior to a Federal Rule of Civil Procedure 26(f) Conference (the
19
     “Application”), and the Court being duly advised does hereby:
20

21
              FIND, ORDER AND ADJUDGE:
22
               1.     Plaintiff has established that “good cause” exists for it to serve a third-party
23
     subpoena on AT&T U-verse (hereinafter the “ISP”). See UMG Recording, Inc. v. Doe, 2008
24
     WL 4104214, *4 (N.D. Cal. 2008); and Arista Records LLC v. Does 1-19, 551 F. Supp. 2d 1, 6–
25
     7 (D.D.C. 2008);
26

27
                                                        1
28
           [Proposed] Order on Application for Leave to Serve Third-Party Subpoena Prior to a Rule 26(f)
                                                   Conference
                                                                              Case No. 5:21-cv-02487-VKD
             Case 5:21-cv-02487-VKD Document 9-2 Filed 04/22/21 Page 2 of 2



 1           2.       Plaintiff may serve the ISP with a Rule 45 subpoena commanding the ISP to
 2   provide Plaintiff with the true name and address of the Defendant to whom the ISP assigned an
 3   IP address as set forth on Exhibit A to the Complaint. Plaintiff shall attach to any such
 4   subpoena a copy of this Order;
 5           3.       Plaintiff may also serve a Rule 45 subpoena in the same manner as above on any
 6   service provider that is identified in response to a subpoena as a provider of Internet services to
 7   one of the Defendants;
 8           4.       If the ISP qualifies as a “cable operator,” as defined by 47 U.S.C. § 522(5),
 9   which states:
10                    the term “cable operator” means any person or group of persons
11          (A) who provides cable service over a cable system and directly or through one
12                   or more affiliates owns a significant interest in such cable system, or
13          (B) who otherwise controls or is responsible for, through any arrangement, the
14                   management and operation of such a cable system.
15   it shall comply with 47 U.S.C. § 551(c)(2)(B), which states:
16          A cable operator may disclose such [personal identifying] information if the
17          disclosure is . . . made pursuant to a court order authorizing such disclosure, if
18          the subscriber is notified of such order by the person to whom the order is
19          directed.
20   by sending a copy of this Order to the Defendant; and
21           5.       Plaintiff may only use the information disclosed in response to a Rule 45
22   subpoena served on the ISP for the purpose of protecting and enforcing Plaintiff’s rights as set
23   forth in its Complaint.
24          IT IS SO ORDERED.
25   Dated:______________                             By: ____________________________
                                                      United States Magistrate Judge
26                                                    Hon. Virginia K. DeMarchi
27
                                                        2
28
         [Proposed] Order on Application for Leave to Serve Third-Party Subpoena Prior to a Rule 26(f)
                                                 Conference
                                                                            Case No. 5:21-cv-02487-VKD
